EXHIBIT 99 Nilam Resources Announces Gold Deal With Caribbean Copper and Gold Corp, 2mm Ounce Resource Inferred on Columbian Property Tuesday June 10, 9:25 am ET TORONTO, ONTARIO(MARKET WIRE)Jun 10, 2008 Nilam Resources Inc. (OTC BB:NILR.OB - News)(Frankfurt:3NL.F - News) is pleased to announce that it has entered into a Letter Of Intent with Caribbean Copper & Gold Corporation ("CCGC") for acquiring all of the outstanding shares of CCGC's Colombian subsidiary, Cobre y Oro de Colombia S.A. ("Cobre"). Of particular interest for Nilam, is the Quinchia property located 100 km SSE of the city of Medelin, Colombia. The Quinchia property is currently under an agreement (the "AGA-Cobre Agreement") signed in November 2007 between Anglo Gold Ashanti (AGA) and Cobre. The property is located within a new emerging gold belt and the whole region is under control of the Colombian army and represents a very safe place for mining investment. Many exploration companies such AngloGold Ashanti and B2Gold are active in the area. The property was originally acquired by AngloGold Ashanti (AGA) who carried out a modern and integrated exploration program consisting of stream geochemical sampling, rock sampling, mapping and geophysics which led to the completion of a-18 ddh program totaling 4701.7 meters. The program outlined three typical Au-Cu porphyry mineralized zones characterized by Py-Cpy-Bn-Mo veins and potassic alteration in quartz diorite intrusions. AGA reported that the Dos Quebradas Zone hosts an Inferred Resources of over 2 M ounces Au. At 300 ppb cut off: 96.2 Mt at 0.69 g/t Au for a total of 2.1 m oz Au At 500 ppb cut off: 64.7 Mt at 0.84 g/t Au for a total of 1.75 m oz Au At 750 ppb cut off: 25.3 Mt at 1.16 g/t Au for a total of 0.94 m oz Au AGA performed its calculation using the DATAMINE software. This resource estimate meets Schedule 7 requirements according to SEC rules, but is not yet NI 43-101 compliant. Alain Vachon president of Nilam Resources commented the transaction. "I am very excited by the potential of this property. AGA has carried out a systematic exploration program using the most recent techniques with very strict control of the data acquisition. We are embarking in this project with a lot of confidence and really looking for blue sky potential as two other porphyry targets remain open for drilling and, a wide gold (several samples with gold values greater than 1 g/t Au) stream geochemical anomaly located north of the Dos Quebradas porphyry has yet to be explored systematically. We have now all the right ingredients in place to see Nilam reaching the status of a major gold producer." AGA drilling focused on three porphyry gold targets named Dos Quebradas, Mandeval, and La Cumbre. Average gold grades from the surface samples and drill holes from La Cumbre target is 0.745 ppm.
